DETAILED ACTION
This action is pursuant to the claims filed on 08/22/2022. Claims 1 and 3-21 are pending. A final action on the merits of claims 1 and 3-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes (U.S. Patent No. 6,201,982) in view of Levendowski (U.S. PGPub No. 2002/0029005) and in further view of Ward (U.S. PGPub No. 2009/0082648).
Regarding claim 1, Menkes teaches of an electroencephalogram electrode (Fig. 1 electrode 10) comprising a conductive gel (Fig. 3, gel 21 in sponge 20); a bottom portion (Modified Fig 2 below) on which a connection member is placed (Fig. 3, silver/ silver chloride layers 35/36 of lower portion 26 is placed on bottom portion), the connection member which is configured to supply a biological signal that is acquired from a subject through the conductive gel, to an external apparatus (Col. 6 lines 12-18); an annular wall (Modified Fig 2, annular wall of cap 11) which annularly extends from the bottom portion in a contact direction with the subject (Modified Fig 2, annular wall of cap 11 extends from the bottom portion in a contact direction); a plurality of barb (Fig. 1 and 3 grabbing elements 12) which are disposed in a holding space for the conductive gel that is located inside the annular wall (Fig. 3, sponge 20 and grabbing elements 12 located within wall of cap 11) and which elongates from the bottom portion in the contact direction with respect to the subject (Fig. 1 and 3, projections 12 of the grabbing elements). Menkes further teaches wherein the width of at least a part of each of the plurality of barb members in a width direction perpendicular to the contact direction appear to be relatively wide (Figs 1 and 3, grabbing elements 12 have a non-negligible width dimension).

    PNG
    media_image1.png
    560
    549
    media_image1.png
    Greyscale


Menkes fails to explicitly teach wherein the barb members are configured to hold the conductive gel that is interposed among the plurality of barb members.
In related EEG electrode prior art, Levendowski teaches a similar EEG electrode (see Fig 12) wherein a similar plurality of barb members (Fig 12 and 15, resilient fingers 164) are configured to hold the conductive gel that is interposed among the plurality of barb members (Fig 15, resilient fingers 164 holding conductive gel 172). Levendowski further teaches wherein the width of at least a part of each of the plurality of barb members in a width direction perpendicular to the contact direction appear to be relatively wide (Figs 12 and 15, resilient fingers 164 have a non-negligible width dimension) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb members of Menkes in view of Levendowski to incorporate the barb members configured to hold the conductive gel as taught by Levendowski. Doing so would have advantageously provided a seal and protection of the conductive gel when the electrode is not placed against a patient’s scalp and would also provide additional comfort to the user and improve EEG signal acquisition ([0065]).
Menkes/Levendowski fail to explicitly teach wherein the annular wall comprises a slit configured to deform and cause the annular wall to bend so that a tip end of the annular wall that is disposed opposite to the bottom portion expands toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject, and wherein the annular wall extends so that the tip end expands outward, and the slit is formed in a portion of the annular wall including the tip end and elongates in the contact direction so that a tip end of the slit expands outward before the electroencephalogram electrode is attached to the subject; wherein a width of at least a part of each of the plurality of barb members in a width direction perpendicular to the contact direction is larger than a width of the slit in the width direction.
In related prior art, Ward teaches a similar electrode device wherein a similar annular wall comprises a slit (Figs 3a-c, annular wall of housing 310 having slits defined between elastomeric modules 305) configured to deform and cause the annular wall to bend so that a tip end of the annular wall that is disposed opposite to the bottom portion expands toward an outside when applied to a subject(Fig 3c, slits and elastomeric modules 305 deform such that the housing 305 expands towards an outside), and wherein the annular wall extends so that the tip end expands outward (see Fig 3c), and the slit is formed in a portion of the annular wall including the tip end and elongates in the contact direction so that a tip end of the slit expands outward before the electroencephalogram electrode is attached to the subject (Fig 3c, tip end of each slit elongates in contact direction and expands outward during use before sensor is attached to the subject). Ward further teaches wherein a width of the slit in the width direction perpendicular to the contact direction is relatively small (see width of slit in Fig 3c). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall of Menkes in view of Levendowski and Ward to incorporate the annular wall of Ward comprising the slit configured to deform and cause the annular wall to bend and that a width of at least a portion of each barb member is greater than a width of the slit to arrive at the device of claim 1. Providing the slit of Ward would advantageously provide the annular wall with flexibility and elasticity to allow for the annular wall to make the skin of the subject taut such that the electrode can be brought into firm contact with the skin ([0048]).
Menkes/Levendowski/Ward discloses substantially all the limitations of the claim(s) except the explicit teaching that the width of each barb member is larger than a width of the slit.  
However, it would have been an obvious matter of engineering design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide at least a portion of each barb member with a width larger than a width of the slit, since applicant has not disclosed that the relative widths of the slit and at least a portion of each barb member solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with at least a portion of each barb member having a width equal to or smaller than a width of the slit. 	
Regarding claim 3, Menkes further teaches wherein a height of the plurality of barb members is larger than a height of the annular wall (Figs 1 and 3, barb members 19 have projections 12 that project past annular wall of cap 11; thus the barb members have a larger height than the annular wall).
Regarding claims 4 and 12, in view of the combination of claim 1 above.
Ward teaches wherein the annular wall has a shape which is caused to bend by pressurization (Fig 3a-c, housing 305 bends by pressurization) and is configured as a sponge (housing 305 is a flexible elastomeric material similar to that of a sponge and is therefore being interpreted to be “configured as a sponge” in light of the similar material property; The examiner notes “a sponge” is not positively recited in the limitation and is therefore being interpreted under the broadest reasonable interpretation). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall of Menkes in view of Levendowski and Ward to incorporate a similar annular wall with flexible and elastic characteristics such that the annular wall is configured to bend by pressurization and configured as a sponge to arrive at the device of claims 4 and 12. Doing so would advantageously provide the annular wall with flexibility and elasticity to allow for the annular wall to make the skin of the subject taut such that the electrode can be brought into firm contact with the skin ([0048]).
Regarding claim 5, in view of the combination of claim 1 above,
Menkes fails to teach wherein the annular wall, barb members, and bottom portion are configured by a conductive material.
However, a second embodiment of Menkes teaches wherein a similar barb members (Fig 17 tines 202), bottom portion and annular wall (Fig 17, interpreted similarly to modified Fig 2 above) may entirely be comprised of conductive materials (Col 12 lines 12-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Menkes in view of Levendowski, Ward, and a second embodiment of Menkes to incorporate the barb members, bottom portion, and annular wall with a conductive material. Doing so would be a simple substitution of one known EEG electrode configuration (Fig 3, non-conductive annular wall, bottom portion, and barbs) for another well-known EEG electrode configuration (Col 12 lines 12-15, same structures may be conductive “in conjunction with Fig 3”) to yield the predictable result of EEG electrodes configured to acquire EEG signals from a subject.
Regarding claim 6, Menkes further teaches wherein the conductive material is a conductive carbon resin (Col 6 lines 19-22).
Regarding claim 8, Menkes further teaches wherein the annular wall, the barb members, and the bottom portion are configured by a non-conductive material (Modified Fig 2 above; Col 6 lines 1-10 cap 11 and grabbing elements 12 are formed of plastics (i.e. nonconductive)).
Regarding claim 9, in view of the combination of claim 1 as stated above, Menkes further teaches wherein the annular wall has a step like shape (Fig 2).
Menkes fails to explicitly teach wherein the annular wall is foldable.
In related prior art, Ward teaches a similar electrode comprising an annular wall (Figs 3a-c housing 305) wherein the annular wall is configured to bend so that a tip end of the annular wall expands toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject (Fig 3a-c; elastomeric modules 305 are configured to bend and fold given its flexiblity). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall of Menkes in view of Levendowski and Ward to incorporate a similar annular wall with flexible and elastic material properties such that the annular wall is has a step-like shape that is foldable to arrive at the device of claim 9. Doing so would advantageously provide the annular wall with flexibility and elasticity to allow for the annular wall to make the skin of the subject taut such that the electrode can be brought into firm contact with the skin ([0048]).
The combination discloses substantially all the limitations of the claim(s) except the step-like shape.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the annular wall to have a step-like shape, since applicant has not disclosed that the shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any shape that is capable of bending towards an outside when the EEG electrode is attached to the subject. 
Regarding claim 10, Menkes further teaches wherein the annular wall has a shape which is outward flared (Fig 3 cap 11 has an outward flare).
Regarding claim 11, Menkes further teaches wherein the bottom portion includes a projection (Modified Fig 2, plunger 13 projects from bottom portion).
Regarding claim 13, in view of the combination of claim 12 above, Menkes further teaches wherein the plurality of barb members have a configuration which is outwardly flared (Fig 3, barb members 12 elongate from bottom portion 26 towards subject and are outwardly flared).
Regarding claim 15, Menkes teaches an electroencephalogram electrode (Fig. 1 electrode 10) comprising: a bottom portion (Fig 3 lower portion 26 of plunger 13) on which a connection member is placed (Fig. 3, silver/ silver chloride layers 35/36 on lower portion 26), the connection member which is configured to supply a biological signal that is acquired from a subjection through the conductive gel, to an external apparatus (Col. 6 lines 12-14), an annular wall (Fig 3 cap 11) which annularly extends from the bottom portion in a contact direction with the subject (Fig. 1 lower and upper portion 98 and 99 of cap 11), a plurality of barb members (Fig. 1 grabbing element 12) which are disposed in a holding space for the conductive gel that is located inside the annular wall (Fig. 3, barb members 12 located in holding space of gel between annular wall of cap 11) and which elongates from the bottom portion in the contact direction with respect to the subject (Fig. 1 grabbing element 12 elongates towards subject). Menkes further teaches wherein the width of at least a part of each of the plurality of barb members in a width direction perpendicular to the contact direction appear to be relatively wide (Figs 1 and 3, grabbing elements 12 have a non-negligible width dimension).
Menkes fails to explicitly teach wherein the barb members are configured to hold the conductive gel that is interposed among the plurality of barb members.
In related EEG electrode prior art, Levendowski teaches a similar EEG electrode (see Fig 12) wherein a similar plurality of barb members (Fig 12 and 15, resilient fingers 164) are configured to hold the conductive gel that is interposed among the plurality of barb members (Fig 15, resilient fingers 164 holding conductive gel 172). Levendowski further teaches wherein the width of at least a part of each of the plurality of barb members in a width direction perpendicular to the contact direction appear to be relatively wide (Figs 12 and 15, resilient fingers 164 have a non-negligible width dimension). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb members of Menkes in view of Levendowski to incorporate the barb members configured to hold the conductive gel as taught by Levendowski to arrive at the device of claim 15. Doing so would have advantageously provided a seal and protection of the conductive gel when the electrode is not placed against a patient’s scalp and would also provide additional comfort to the user and improve EEG signal acquisition ([0065]).
Menkes/Levendowski fail to explicitly teach wherein the annular wall comprises a slit configured to deform and cause the annular wall to bend so that a tip end of the annular wall that is disposed opposite to the bottom portion expands toward an outside of the electroencephalogram electrode when the electroencephalogram electrode is attached to the subject, and wherein the annular wall extends so that the tip end expands outward, and the slit is formed in a portion of the annular wall including the tip end and elongates in the contact direction so that a tip end of the slit expands outward before the electroencephalogram electrode is attached to the subject; wherein a width of at least a part of each of the plurality of barb members in a width direction perpendicular to the contact direction is larger than a width of the slit in the width direction.
In related prior art, Ward teaches a similar electrode device wherein a similar annular wall comprises a slit (Figs 3a-c, annular wall of housing 310 having slits defined between elastomeric modules 305) configured to deform and cause the annular wall to bend so that a tip end of the annular wall that is disposed opposite to the bottom portion expands toward an outside when applied to a subject(Fig 3c, slits and elastomeric modules 305 deform such that the housing 305 expands towards an outside), and wherein the annular wall extends so that the tip end expands outward (see Fig 3c), and the slit is formed in a portion of the annular wall including the tip end and elongates in the contact direction so that a tip end of the slit expands outward before the electroencephalogram electrode is attached to the subject (Fig 3c, tip end of each slit elongates in contact direction and expands outward during use before sensor is attached to the subject). Ward further teaches wherein a width of the slit in the width direction perpendicular to the contact direction is relatively small (see width of slit in Fig 3c). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall of Menkes in view of Levendowski and Ward to incorporate the annular wall of Ward comprising the slit configured to deform and cause the annular wall to bend and that a width of at least a portion of each barb member is greater than a width of the slit to arrive at the device of claim 15. Providing the slit of Ward would advantageously provide the annular wall with flexibility and elasticity to allow for the annular wall to make the skin of the subject taut such that the electrode can be brought into firm contact with the skin ([0048]). 
Menkes/Levendowski/Ward discloses substantially all the limitations of the claim(s) except the explicit teaching that the width of each barb member is larger than a width of the slit.  However, it would have been an obvious matter of engineering design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide at least a portion of each barb member with a width larger than a width of the slit, since applicant has not disclosed that the relative widths of the slit and at least a portion of each barb member solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with at least a portion of each barb member having a width equal to or smaller than a width of the slit. 	
Regarding claims 16-17, in view of the combination of claims 1 and 15 above, 
Levendowski further teaches wherein the plurality of barb members fix the conductive gel in a hooking manner (Fig 15, resilient fingers 164 fix the conductive gel 172 in place in a hooking manner; Examiner notes “hooking manner” is interpreted to read in view of the Merriam-Webster definition of hook: “a curved or bent device for catching, holding, or pulling”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb members of Menkes in view of Levendowski and Ward to incorporate the barb members configured to hold the conductive gel in a hooking manner as taught by Levendowski. Doing so would have advantageously provided a seal and protection of the conductive gel when the electrode is not placed against a patient’s scalp and would also provide additional comfort to the user and improve EEG signal acquisition ([0065]).
Regarding claim 18, in view of the combination of claim 1, Menkes further teaches wherein an inner surface of the annular wall is spaced apart from the plurality of barb members along an entire height of the annular wall (See modified Fig 2 above, second modified Fig 2 below, and Fig 3; inner surface of annular wall is clearly spaced apart from barb members 12 along an entire height of the annular wall; barb members 12 only contact the inner surface of the wall of the bottom portion).

    PNG
    media_image2.png
    622
    603
    media_image2.png
    Greyscale

Regarding claim 19, in view of the combination of claim 1 above, a further alternative embodiment of Levendowski further teaches wherein a similar plurality of barb members each have a tapered shape (Fig 20, resilient fingers 264 having tapered shape). It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have further modified the barb members of Menkes in view of Levendowski to provide each barb member with a tapered shape, since applicant has not disclosed that the tapered shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a non-tapered shape. Furthermore, it has been held that the configuration of the claimed subject matter is “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 20-21, in view of the combination for claims 1 and 15 above, Menkes  teaches, as stated above, that the annular wall is physically separated from the analogous claimed “bottom portion” (see first and second modified Figures 2 above). 
Ward teaches, as stated above in the rejections of claims 1 and 15, a similar electrode device wherein a similar annular wall comprises a slit (Figs 3a-c, annular wall of housing 310 having slits defined between elastomeric modules 305).Ward further teaches wherein the slit is formed in the portion of the annular wall and elongates in the contact direction without reaching an analogous bottom portion (Fig 3a-c, slits elongate in the contact direction and do not reach the ‘bottom portion’ which is the upper planar surface of housing 310). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annular wall of Menkes in view of Levendowski and Ward to incorporate the annular wall of Ward comprising a slit configured to deform and cause the annular wall to bend such that the slit elongates in the contact direction without reaching the bottom portion to arrive at the device of claims 20-21. Providing the slit of Ward would advantageously provide the annular wall with flexibility and elasticity to allow for the annular wall to make the skin of the subject taut such that the electrode can be brought into firm contact with the skin ([0048]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes in view of Levendowski, in view of Ward as applied to claim 1, and in further view of Monter (U.S. Patent No. 3,976,055).
Regarding claim 7, in view of the combination of claim 5 above,
Menkes/Levendowski/Ward fail to teach wherein the conductive material is produced by mixing a conductive carbon resin with silver or silver/chloride powder.
In related electrode prior art, Monter teaches a conductive material formed of a conductive carbon resin mixed with a silver powder (Col 10 lines 25-50; Table V). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive material of Menkes in view of Levendowski, Ward, and Monter to incorporate the conductive material of Monter formed by a conductive carbon resin mixed with a silver powder to arrive at the device of claim 7. Doing so would be a simple substitution of one well-known conductive material for another well-known conductive material to yield the predictable result of a conductive coating capable of acquiring electrical signals from a subject.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menkes in view of Levendowski, in view of Ward as applied to claim 12, and in further view of Williams (U.S. PGPub No. 2004/0030258).
Regarding claim 14, in view of the combination of claim 12 above, Menkes further teaches wherein the plurality of barb members are formed from thermoplastic polyurethane or similar material (Col 6 lines 5-8).
Menkes/Levendowski/Ward fails to teach wherein the barb members are coated with a conductive material.
An alternate embodiment of Menkes further teaches wherein the plurality of barb members are coated with a conductive material (Col 12 lines 12-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Menkes in view of a second embodiment of Menkes to incorporate the conductive coating on the plurality of barb members. Doing so would be a simple substitution of one known EEG electrode configuration (Fig 3, non-conductive barbs) for another well-known EEG electrode configuration (Col 12 lines 12-15, conductive barbs) to yield the predictable result of EEG electrodes configured to acquire EEG signals from a subject.
Menkes/Levendowski/Ward fail to teach wherein the plurality of barb members comprise polyethylene terephthalate.
In related electrode prior art, Williams teaches an electrode wherein polyethylene terephthalate is used as a base material for its flexibility ([0057]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb members of Menkes in view of Levendowski, Ward, and Williams to incorporate the polyethylene terephthalate substrate within the barb members to arrive at the device of claim 14. Doing so would be a simple substitution of one well-known plastic substrate (Menkes; thermoplastic polyurethane) for another well-known plastic substrate (Williams; PET) to yield the predictable result of a nonconductive substrate having flexibility (Williams [0057]).
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. Applicant argues that new amendments to claims 1 and 15 reciting, in part, “wherein a width of at least a part of each of the plurality of barb members in a width direction perpendicular to the contact direction is larger than a width of the slit in the width direction” overcome the prior art of record because “neither Ward, nor any of the other applied references, discloses any comparison between a width of the alleged slits and a width of alleged barb members.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combination relies upon the modification the barb members of Menkes in view of Levendowski to incorporate the barb members of Levendowski. Examiner notes that the barb members of both Levendowski (Fig 15 resilient fingers 164) and Menkes (Figs 1-3, grabbing elements 12) have width dimensions. The combination further relies upon the Ward reference to incorporate the slit(s) of the analogous annular member of Ward into the annular member of the base reference Menkes. The Examiner notes the slit(s) of Ward appear to have relatively small widths (Fig 3c). As such, the combination as a whole appears to teach a configuration as claimed. Furthermore, it is noted the Examiner further has relied upon an obvious design choice rationale in light of a lack of evidence found in the applicant’s specification regarding the width of “at least a portion of each barb member” being larger than a width of the slit having any criticality or producing any unexpected results. As such, these arguments are unpersuasive.
Applicant argues on page 8 of the remarks regarding new claims 20 and 21 that “the alleged slits of Ward reach the portion that corresponds to the recited “bottom portion”, as shown in Figs. 3A to 3C.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the Examiner notes the analogous “bottom portion” of the Ward reference would be reasonably interpreted as the planar surface of the housing 310 where sensor insertion module 320 is configured to receive an analyte sensor as shown in Figures 3A to 3C. The instant claims recite “a bottom portion on which a connection member is placed, wherein the connection member is configured to supply a biological signal acquired from a subject…” (instant claims 1 and 15). As such, the examiner respectfully disagrees with the applicant and is of the position that the slit(s) of Ward do not reach the portion that corresponds to the recited “bottom” portion, and therefore meet the limitations of claims 20 and 21 respectively. Finally, the Examiner notes the distinction made between the “bottom portion” and the “annular wall” in the Menkes reference as shown in Modified Figure 2 above. The combination used to reject instant claims 20 and 21 relies upon the modification of the annular wall of Menkes to incorporate annular wall having the slit(s) of Ward such that the slit(s) would not reach the bottom portion of Menkes. As such, these arguments are unpersuasive. 
Applicant’s arguments directed towards dependent claims 3-14 and 16-19 are equally unpersuasive for all of the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794